DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered. Claims 1, 4-5, 7-20, 22, and 25-26 are pending. Claims 2-3, 6, 21, and 23-24 have been canceled. Claims 11-12, and 22 are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, 10, 13, 15-17, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruben (US3544375, cited on IDS dated 04/09/2021) in view of Tour et al., (US20170342578) hereinafter Tour.
Regarding Claim 1, Ruben discloses a nickel hydrogen electrochemical cell (Ruben col. 1 lines 46-55) comprising a cathode “18” (Ruben col. 2 lines 10-12) reading on a first electrode, an anode “20” (Ruben col. 2 lines 32-35), reading on a second electrode, that generates hydrogen gas during charging (Ruben col. 3 lines 7-15) and oxidizes hydrogen gas during discharge (Ruben col. 2 lines 65-72); and an electrolyte “42” disposed between the cathode and the anode (Ruben col. 2 lines 47-50), wherein the anode (second electrode) includes: a porous nickel substrate (Ruben col. 2 lines 32-35) which the skilled 
However, Ruben does not disclose wherein the catalyst comprises a transition metal alloy in the form of interconnected nanoparticles having nanopores formed between the interconnected nanoparticles, and wherein the nanopores of the layer of the bi-functional catalyst are different from and smaller than the micropores of the porous conductive substrate.
In a similar field of endeavor as it pertains to electrocatalysts (Tour [0003]), Tour teaches an inexpensive alternative to conventional platinum catalysts (Tour [0003]) suitable for hydrogen evolution and hydrogen reduction reactions (Tour [0008]) that comprises transition metals (Tour [0070]) in the form of interconnected nanoparticles (Tour [0046]) having pores in the range of 5 nm to 100 nm (Tour [0057]), reading on nanopores, formed between the interconnected nanoparticles, since Tour further teaches wherein the catalyst sites are connected to each other (that is, interconnected) (Tour [0063]), and wherein the nanopores of the layer of bifunctional catalyst is different from and smaller than the micropores of the porous conductive substrate, since the catalyst material is applied on top of the nickel conductive substrate. Tour teaches that such catalysts improve reaction efficiency while providing a less expensive alternate over conventional platinum catalysts (Tour [0044]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the catalyst of Ruben to include a transition metal alloy in the form of interconnected nanoparticles having nanopores formed between the interconnected nanoparticles, as taught by Tour such that the nanopores of the layer of the bi-functional catalyst are different from and smaller than the micropores 
Regarding Claim 5, Ruben discloses all of the claim limitations as set forth above. Ruben is silent to a nickel molybdenum cobalt alloy as the transition metal. 
Tour further teaches a suitable metallic alloy comprising a combination of cobalt, nickel, and molybdenum as suitable components (Tour [0006]), all of which are taught to be suitable metallic catalytic components (Tour [0070]), all of which catalysts improve reaction efficiency while providing a less expensive alternate over conventional platinum catalysts (Tour [0044]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select suitable platinum alternate catalyst materials to include a nickel cobalt molybdenum alloy as taught by Tour in order to improve reaction efficiency while reducing cost. 
Regarding Claims 7-8, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the first electrode (cathode “18”) includes a second porous nickel substrate (Ruben col. 2 lines 10-13) which the skilled artisan understands is an example of a porous conductive substrate since nickel is conductive, also reading on Claim 8, since it is porous and a coating covering the second conductive substrate (Ruben col. 2 lines 13-16) and the coating includes an electrochemically reducible material (Ruben col. 1 lines 28-32), reading on a redox reactive material, that includes nickel (Ruben col. 2 lines 13-16) which is an example of a transition metal. 
Regarding Claims 10 and 25, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the transition metal is nickel (Ruben col. 2 lines 13-16).
Regarding Claim 13
Regarding Claim 15, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the electrolyte is aqueous (Ruben col. 1 lines 62-67).
Regarding Claim 16, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the electrolyte is alkaline (Ruben col. 1 lines 62-67).
Regarding Claim 17, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses a container “10” (Ruben col. 2 lines 5-7), reading on an enclosure, within which the first electrode (cathode “18”), second electrode (anode “20”) and the electrolyte are disposed (Ruben col. 2 lines 47-49), and the enclosure includes an inlet valve “38” (Ruben col. 2 line 45), an inlet which is fluidly connected to the inlet valve (Ruben col. 2 lines 45-47, Fig. 1), an outlet (exhaust) valve “40” (Ruben col. 2 lines 45-47), and an outlet which is fluidly connected to the outlet valve (Ruben col. 2 lines 45-47, Fig. 1).
Regarding Claim 19
However, Ruben does not disclose wherein the catalyst comprises a transition metal alloy in the form of interconnected nanoparticles having nanopores formed between the interconnected nanoparticles, and wherein the nanopores of the layer of the bi-functional catalyst are different from and smaller than the micropores of the porous conductive substrate.
In a similar field of endeavor as it pertains to electrocatalysts (Tour [0003]), Tour teaches an inexpensive alternative to conventional platinum catalysts (Tour [0003]) suitable for hydrogen evolution and hydrogen reduction reactions (Tour [0008]) that comprises transition metals (Tour [0070]) in the form of interconnected nanoparticles (Tour [0046]) having pores in the range of 5 nm to 100 nm (Tour [0057]), reading on nanopores, formed between the interconnected nanoparticles, since Tour further teaches wherein the catalyst sites are connected to each other (that is, interconnected) (Tour [0063]), and wherein the nanopores of the layer of bifunctional catalyst is different from and smaller than the micropores of the porous conductive substrate, since the catalyst material is applied on top of the nickel conductive substrate. Tour teaches that such catalysts improve reaction efficiency while providing a less expensive alternate over conventional platinum catalysts (Tour [0044]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the catalyst of Ruben to include a transition metal alloy in the form of interconnected nanoparticles having nanopores formed between the interconnected nanoparticles, as taught by Tour such that the nanopores of the layer of the bi-functional catalyst are different from and smaller than the micropores of the porous conductive substrate in order to provide a less expensive alternate to platinum catalysts while providing improved reaction efficiency.   
Regarding Claim 20, Ruben discloses all of the claim limitations as set forth above. Ruben is silent to a nickel molybdenum cobalt alloy as the transition metal. 
Tour further teaches a suitable metallic alloy comprising a combination of cobalt, nickel, and molybdenum as suitable components (Tour [0006]), all of which are taught to be suitable metallic 
It would have been obvious to one having ordinary skill in the art at the time of filing to select suitable platinum alternate catalyst materials to include a nickel cobalt molybdenum alloy as taught by Tour in order to improve reaction efficiency while reducing cost. 
Regarding Claim 26, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the transition metal is nickel (Ruben col. 2 lines 13-16).

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruben (US3544375, cited on IDS dated 04/09/2021) in view of Tour et al., (US20170342578) hereinafter Tour as applied to Claims 1 and 7 above, and further in view of Ogawa et al., (US20150364789) hereinafter Ogawa.
Regarding Claim 4, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the conductive substrate is a porous metal (Ruben col. 2 lines 32-35), but does not explicitly disclose wherein it is a metal foam or metal alloy foam. 
In a similar field of endeavor as it pertains to metal conductive substrates for electrochemical cells (Ogawa [0148]) for example nickel hydrogen cells (Ogawa [0261]) teaches that suitable conductive substrates can include nickel mesh, foamed metal, (Ogawa [0148]) both of which are expected to be suitable conductive porous materials. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable porous metal substrate of Ruben to include a metal foam as taught by Ogawa in order to provide a suitable porous conductive substrate.
Regarding Claim 9, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the first electrode (cathode “18”) includes a second porous nickel substrate (Ruben col. 2 lines 10-13), but does not explicitly disclose wherein it is a metal foam or metal alloy foam. 
In a similar field of endeavor as it pertains to metal conductive substrates for electrochemical cells (Ogawa [0148]) for example nickel hydrogen cells (Ogawa [0261]) teaches that suitable conductive substrates can include nickel mesh, foamed metal, (Ogawa [0148]) both of which are expected to be suitable conductive porous materials. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable porous metal substrate of Ruben to include a metal foam as taught by Ogawa in order to provide a suitable porous conductive substrate.
Regarding Claim 14, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses wherein the substrate of the cathode includes nickel (Ruben col. 2 lines 13-16), which is a transition metal. However, it does not explicitly disclose wherein the nickel is a metal foil.
In a similar field of endeavor as it pertains to metal conductive substrates for electrochemical cells (Ogawa [0148]) for example nickel hydrogen cells (Ogawa [0261]) teaches that suitable conductive substrates can include nickel mesh, and nickel foil, (Ogawa [0148]) both of which are expected to be suitable conductive porous materials. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable porous metal substrate of Ruben to include a metal foil as taught by Ogawa in order to provide a suitable porous conductive substrate.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruben (US3544375, cited on IDS dated 04/09/2021) in view of Tour et al., (US20170342578) hereinafter Tour, as applied to Claim 17 above, and further in view of Okada et al., (US 20040011444) hereinafter Okada.
Regarding Claim 18, Ruben discloses all of the claim limitations as set forth above. Ruben further discloses where hydrogen is fed into the system via inlet valve “38” (Ruben col. 2 lines 65-67), and is exhausted through exhaust valve “40” and can be stored if desired (Ruben col. 3 lines 10-15). However, Ruben does not explicitly disclose a storage tank, and a pump fluidly connected between the outlet, through the outlet valve, and the storage tank. 
In a similar field of endeavor as it pertains to hydrogen electrochemical systems (Okada [0003]), Okada teaches an electrochemical cell similar to the one of Ruben above that comprises an inlet valve "V11" (Okada [0047], Fig. 12), an inlet, which is fluidly connected to the inlet valve (Okada [0047], Fig. 12), an outlet valve "V1" (Okada [0047], Fig. 12), and an outlet, which is fluidly connected to the outlet valve (Okada [0047], Fig. 12), and a storage tank “4” (Okada [0047]), and a pump "P2" fluidly connected between the outlet, through the outlet valve, and the storage tank because outlet valve "V1" is in fluid connection with pump "P2" via the cell (Okada Fig. 12). Okada teaches wherein the system allows for increased utilization of hydrogen in this system (Okada [0015]), thus improving efficiency, and allows for controlling the pressure and flow rate of hydrogen within the system (Okada [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add storage tank and pump as taught by Okada to the metal hydrogen battery of Hong in order to provide a use for the excess produced hydrogen gas, improving efficiency, cell lifespan, and improved system control.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 04/09/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Hong (US5695530) in view of Feaver (US20110223494) have been fully considered and are persuasive, because the electrochemical cell of Hong does not teach the new claim limitation of the second electrode generates hydrogen gas during charging and oxidizes hydrogen gas 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peled et al., (WO2011089522 cited on IDS dated 02/26/2019) hereinafter Peled teaches a microporous substrate for HOR and HER reactions (Peled Abstract) for a regenerative fuel cell (Peled Abstract).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722